Bullard, J.
The appellee moves to dismiss this appeal, on the ground that no bond was given and no citation issued until more than a year after the rendition of the judgment, although the appeal was allowed within the year. '
*61The question is not an open one. In the cases of Marigny v. Stanley et al., and Marigny v. Ingraham, this court held, that if the appellant do not comply with the condition on which the appeal was granted, by giving bond to prosecute the appeal, and suffer a year to elapse, the judgment becomes res judicata, and he cannot be relieved either in the District or Supreme Court. 2 La. 322, 324. 3 Robinson, 77.
Appeal dismissed.